Order entered December 3, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01388-CV

              DAVID JAMES ROBERT SNODGRASS, ET AL., Appellants

                                             V.

                        NH RESOURCES LLC, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14337

                                         ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We GRANT appellees’ December 1, 2015 alternative motion for leave to file a sur-reply

brief. We ORDER the sur-reply brief attached to the motion filed as of December 1, 2015.

       We DENY appellants’ emergency motion for stay.



                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE